Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rock et al. (US20120231370).
2. 	Regarding claims 1-8 and 10-13, Rock teaches a fuel cell stack (see Figs. below) comprising bipolar plate seal assembly for a fuel cell, comprising: a bipolar plate having: a flow field for a reactant medium on at least one main side of the bipolar plate, and a supply area arranged adjacent to the flow field, in which supply ports for feeding and discharging the reactant medium are arranged; and at least one seal assembly having: an electrically insulating layer covering at least one or more sections of the supply area of the bipolar plate and having recesses that correspond to the supply ports of the bipolar plate, and for each recess, a seal circumferential to the recess (see Figs. below).
3.	Rock teaches the seal assembly does not have a seal circumferential to the flow field of the bipolar plate (see Fig. 2)

5.	Regarding claim 10, Rock teaches 10/418,536 (US20040209150) is incorporated by reference. US20040209150 teaches the membrane electrode assembly 4 has at least one seal 28 that is circumferential to the flow field of one of the two adjacent bipolar plate seal assemblies and is molded onto the membrane electrode assembly (see Fig. 1).
6.	The applicant’s claims 3 and 5 are recited as product-by-process claims.  In a product by process claim, so long as the product has the same claimed composition or properties, the method by which it was made or by which the properties were tested is not material.  According to the MPEP, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113 [R-1], see In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966).  


    PNG
    media_image1.png
    723
    826
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  

7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rock et al. (US20120231370) as applied to claims 1 and 8 in view of Goebel et al. (US20160036068).
8.	Regarding claim 9, the complete discussion of Rock as applied to claims 1 and 8 is incorporated herein. However, they are silent about the limitations of claim 9.
9.	Goebel teaches membrane electrode assembly 96 (Fig. 4D) does not extend over the supply area of either of the 72, 74 adjacent bipolar plate seal assemblies (Fig. 4D) for the benefit of improving the methods for forming seals in fuel cells [0005] that advantageously avoids obstructing supply openings [0025].
10.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rock with Goebel’s teachings of a membrane electrode assembly 96 that does not extend over the supply area of either of the 72, 74 adjacent bipolar plate seal assemblies for the benefit of improving the methods for forming seals in fuel cells that advantageously avoids obstructing supply openings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLATUNJI A GODO/Primary Examiner, Art Unit 1722